Name: 96/537/EC: Commission Decision of 30 July 1996 defining the specifications of projects of common interest identified by Decision No 1254/96/EC of the European Parliament and of the Council laying down a series of guidelines for trans-European energy networks (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  electrical and nuclear industries;  oil industry;  trade;  energy policy;  environmental policy
 Date Published: 1996-09-11

 Avis juridique important|31996D053796/537/EC: Commission Decision of 30 July 1996 defining the specifications of projects of common interest identified by Decision No 1254/96/EC of the European Parliament and of the Council laying down a series of guidelines for trans-European energy networks (Text with EEA relevance) Official Journal L 230 , 11/09/1996 P. 0016 - 0017COMMISSION DECISION of 30 July 1996 defining the specifications of projects of common interest identified by Decision No 1254/96/EC of the European Parliament and of the Council laying down a series of guidelines for trans-European energy networks (Text with EEA relevance) (96/537/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Decision No 1254/96/EC of the European Parliament and of the Council of 5 June 1996 laying down a series of guidelines for trans-European energy networks (1), and in particular Article 6 (4) thereof,Whereas the projects of common interest identified by Decision No 1254/96/EC should be specified by indicating their location;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 9 of Decision No 1254/96/EC,HAS ADOPTED THIS DECISION:Article 1 The specifications of the projects of common interest identified by Decision No 1254/96/EC are set out in the Annex.Article 2 This Decision is addressed to the Member States.Done at Brussels, 30 July 1996.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ No L 161, 29. 6. 1996, p. 147.ANNEX TRANS-EUROPEAN ENERGY NETWORKS Specifications of projects of common interest identified by Decision No 1254/96/EC:Electricity networks (a) Connection of isolated electricity networks to European interconnected networksa 1 Island Magee-Coyltona 4 Ipiros-Puglia(b) Development of interconnections between Member Statesb 1 BjÃ ¦verskov-Bentwischb 4 Moulaine-Aubangeb 6 Grand Ã ®le-Piossascob 7 Cazaril-Aragon or alternative route/layoutb 9 Aubange-Bertrangeb 10 Aldeadavila-Douro InternationalMeson-Lindosob 12 Lienz-Cordignano(c) Development of internal connections necessary to make the best use of interconnections between Member Statesc 3 Zwolle-Meeden-Eemshavenc 4 Sierrentz-Mulbachc 5 15 sub-projectsc 7 Recarei-Douro InternationalPego-Rio Maior II(d) Development of interconnections with third countries in Europe and the Mediterranean region helping to improve the reliability, security and supply of the Community electricity networksd 5 Gorlago-Robbiad 9 Thessaloniki-Hamitabatd 13 Pinar-MelloussaGas networks (e) Introduction of natural gas into new regionse 5 Setubal-Bragae 6 Bulgaria-AthensLNG (1) at Revithoussa(f) Connection of isolated gas networks to the interconnected European networks, including the necessary improvement of the existing networks, and connection of separate natural gas networksf 2 Bacton-Zeebruggef 6 Leiria-CordobaBraga-Tuy-Oviedo(g) Increasing reception (LNG) (2) and storage capacity necessary to satisfy demand, and diversification of supply sources and routes for natural gasg 3 LNG of Montoirg 4 LNG of Montalto di Castrog 8 Storage at HueteStorage at Nueva Carteyag 11 Storage of Loenhout(h) Increasing transmission capacity (gas delivery pipelines) necessary to meet demand and diversification of supply sources and routes for natural gash 12 including the Berneau-Eynatten connection(1) LNG: liquefied natural gas terminal.